IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAWRENCE S. BONNER,                                  No. 68366
                                    Appellant,
                                vs.
                 AMERICAN COLLECTORS
                 INSURANCE, INC., A NEW JERSEY
                 CORPORATION; AMERICAN
                                                                          FILED
                 BANKERS INSURANCE COMPANY OF                             JAN 2 5 2016
                 FLORIDA, A FLORIDA                                      TRACE K. LINDEMAN
                                                                      CLERK OF SUPREME COURT
                 CORPORATION; AND ASSURANT,                          BY
                 INC., A NEW YORK CORPORATION,                            DEPUTY CLERK   if
                                    Respondents.

                                      ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   TRACE K. LINDE      J

                                                   1Livy.   *ft/




                 cc: Hon. Mark R. Denton, District Judge
                      Michael H. Singer, Settlement Judge
                      Law Firm of Telia U. Williams
                      Phillips, Spallas & Angstadt, LLC
                      Eighth District Court Clerk


 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01-1947                                                                           140 - o2.51 7